Judgment, Supreme Court, New York County, rendered December 8, 1978, convicting defendant of forgery in the second degree and criminal possession of stolen property in the first degree and sentencing him to concurrent terms of two and one-third to seven years on each, unanimously modified, on the law, to the extent of dismissing the forgery count, vacating the sentence on the conviction of criminal possession of stolen property, remanding the matter for re-sentence, and, except, as thus modified, affirmed. With commendable candor, the People concede that defendant’s acts in adding the names of the payees and senders to the completed American Express money orders did not constitute a forgery within the meaning of the Penal Law. Accordingly, we vacate the forgery conviction and dismiss that count of the indictment. As to the remaining count, i.e., criminal possession of stolen property in the first degree, we find that defendant’s guilt was established beyond a reasonable doubt and that the verdict was not impaired by the admission of evidence in violation of defendant’s constitutional rights. Inasmuch as we are vacating the forgery conviction and dismissing that count of the indictment, a remand for re-sentence on the sole count of which defendant remains convicted is appropriate. In remanding, we do not pass on defendant’s claim of excessiveness, except to note that if the court is to impose a minimum the reasons therefor should be stated (Penal Law, § 70.00, subd 3, par [b]), since they are not apparent in our review of the record (see People v Burke, 39 NY2d 729, 730-731). Concur—Murphy, P. J., Birns, Sullivan, Lupiano and Silverman, JJ.